Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 18-20 are canceled.
Claims 21-32 are added.
Claims 10-17 and 21-32 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DePuy (US Patent No. 5,809,746) in view of Charron (US Patent No. 4,460,349).
Regarding claim 10, DePuy discloses a method for holding first and second flaps (23, 24 – Fig. 7) on a box (16) traveling on a conveyor (12 – Fig. 2) for gluing (Col. 7, lns 52-59), the conveyor traveling at a speed in a direction (P), the method comprising: 
moving (Col. 16, ln 58-Col. 17, ln 65) a drive mechanism (110, 64, 65, 68, 71, 72 – Fig. 6) along a cam track (90), wherein at least a portion of the cam track is located above the conveyor (Fig. 2), the cam track having a selected profile (92), wherein at least a portion of the drive mechanism is configured to travel proximate the cam track in the direction at substantially the speed of the conveyor (Figs. 4 and 6), the drive mechanism comprising: 
a first mounting block (82 at 65 – Figs. 3 and 5A) pivotally attached to the drive mechanism (Col. 10, ln 60-Col. 11, ln 2), comprising: 
a first cam follower (88 – Fig. 3) configured to engage the cam track (Col. 11, lns 2-6); 
a first finger (78) attached to the first cam follower; and 
a second mounting block (82 at 68 – Figs. 3 and 5A) pivotally attached to the drive mechanism (Col. 10, ln 60-Col. 11, ln 2), comprising: 
a second cam follower (88) configured to engage the cam track; 
78) attached to the second cam follower; and 
changing relative positions of the first and second fingers with respect to the box as the drive mechanism travels along the cam track due to the selected profile of the cam track (Col. 11, lns 26-45).
DePuy does not expressly disclose a first hook attached to the first finger and configured to engage and support the first flap on the box; and a second hook attached to the second finger and configured to engage and hold the second flap on the box.
Charron teaches a first hook (See Fig. 7 below) attached to the first finger (108) and configured to engage and support the first flap (22) on the box; and a second hook (See Fig. 7 below) attached to the second finger (110) and configured to engage and hold the second flap (22) on the box (Col. 6, lns 9-25).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the first and second fingers of the method disclosed by DePuy so that they include a first hook attached to the first finger and configured to engage and support the first flap on the box; and a second hook attached to the second finger and configured to engage and hold the second flap on the box as taught by Charron in order to further ensure that the flaps of the box are completely folded and secured to the box.

    PNG
    media_image1.png
    440
    509
    media_image1.png
    Greyscale

Charron, Fig. 7

Regarding claim 11, DePuy in view of Charron teaches the method as recited above wherein at a first position (at E in DePuy, Fig. 2) of the drive mechanism with respect to the cam track, the first and second hooks are positioned within an interior of the box and retain the first and second flaps in a substantially horizontal position (Charron, Col. 6, lns 16-17).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify t the method disclosed by DePuy so that the first and second hooks are positioned within an interior of the box and retain the first and second flaps in a substantially horizontal position as taught by 

Regarding claim 12, DePuy in view of Charron teaches the method as recited above wherein at a second position (at 16 in Fig. 2 of DePuy) of the drive mechanism with respect to the cam track, the first and second fingers are pivoted from their orientation in the first position so that the first and second hooks exit the interior of the box (when hooks 108 and 110 of Charron are in the bottom positon shown in Fig. 7).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify t the method disclosed by DePuy so that the first and second fingers are pivoted from their orientation in the first position so that the first and second hooks exit the interior of the box as taught by Charron in order to further ensure that the flaps of the box are completely folded and secured to the box.

Regarding claim 13, DePuy in view of Charron teaches the method as recited above wherein: at the first position, the cam track (DePuy, 90) is located a first distance from the conveyor (DePuy, 12); and at the second position, the cam track is located a second distance from the conveyor, wherein the second distance is greater than the first distance (DePuy, Fig. 2).


Regarding claim 15, DePuy in view of Charron teaches the method as recited above wherein: at the first position, the cam track (DePuy, 90) is located a first distance from the drive mechanism (DePuy, 65); and at the second position, the cam track is located a second distance from the drive mechanism, wherein the second distance is greater than the first distance (DePuy, Fig. 2).

Regarding claim 16, DePuy in view of Charron teaches the method as recited above wherein at the first position, the first and second fingers (DePuy, 78) are oriented substantially vertically (at E in DePuy, Fig. 2).

Regarding claim 17, DePuy in view of Charron teaches the method as recited above wherein the drive mechanism (DePuy, 90) travels in a closed loop (DePuy, Fig. 2).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
as the first and second hook members move along the selected profile above the conveyor, the first and second hook members pivot to a second position where the hook members are positioned beneath the folded minor flaps 
folding the opposing major flaps into contact with the opposing minor flaps such that the opposing major flaps are adhered to the opposing minor flaps as the first and second hook members retain the opposing minor flaps in the substantially horizontal position
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







February 25, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731